           Case 1:21-cr-00178-APM Document 33 Filed 08/26/21 Page 1 of 2




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                     August 26, 2021

John M. Pierce
Pierce Bainbridge P.C.
355 South Grand Avenue, 44th Floor
Los Angeles, CA 90071

       Re:     United States v. Peter Schwartz
               Case No. 21-cr-178-AMP

Counsel:

        I am writing to memorialize the discovery that the United States has made available to
your firm, Pierce Bainbridge P.C., in the above-captioned case. Although preliminary discovery
was previously provided to prior counsel, as detailed in my letter of August 24, 2021, the United
States has duplicated that discovery for you as a courtesy.

        On August 24, 2021, I provided an employee of Pierce Bainbridge, P.C. with access to
the USAfx folder titled “Schwartz, Peter – Discovery.” That folder contains the contents of
discovery as listed in Addendum A through Addendum E of my August 24, 2021, discovery
letter.

        In addition, on August 24, 2021, I provided an employee of Peirce Bainbridge, P.C. with
two separate links from Evidence.com containing Body Worn Camera footage recorded by
Metropolitan Police Department Officers on January 6, 2021 on the Lower West Terrace in and
around the time that defendant Schwartz is believed to have been present. The first link provided
access to 176 video files as listed in Addendum F of my August 24, 2021 discovery letter. The
second link provided access to 111 video files as listed in Addendum G of my August 24, 2021
discovery letter.

        The above-listed items summarize the materials provided to both Pierce Bainbridge P.C.,
as well as to prior counsel, as part of the preliminary discovery process. As noted previously, the
materials provided thus far are not Bates-stamped. In the future you will be receiving duplicate
copies of the above-described materials that have been Bates-stamped as part of our formalized
         Case 1:21-cr-00178-APM Document 33 Filed 08/26/21 Page 2 of 2




discovery process. I will continue to provide you with discovery as it becomes available. Please
do not hesitate to reach out if you have questions.


                                                   Sincerely,


                                                          /s/ Jocelyn Bond
                                                   Jocelyn Bond
                                                   Assistant United States Attorney

Enclosure(s): None
cc:\




                                               2
